DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-19, 25-28 have been amended
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 5/2/2022, with respect to the rejection of claims 19-20, 23-24, 26 and 33-37 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 16,
“… determining a current temperature rise time of lubricant disposed within an axle
housing based on acquired temperature data associated with the lubricant; and detecting that the lubricant features an anomaly if a current temperature rise time of the lubricant is below a minimum temperature rise time of the lubricant provided by a model.”
Claims 17-18, 21-22, 27 – 28, 30-31 are also allowed due to their dependency on claim 16.

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 19,
“… determining a current temperature rise time of lubricant disposed within an axle housing; and detecting that the lubricant features an anomaly if the current temperature rise time of the lubricant is below a minimum temperature rise time of the lubricant; …”
Claims 20, 23-26, 33-37 are also allowed due to their dependency on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
United States Patent Publication #20030066352 Leamy, Kevin Richard et al. is a
method and system for monitoring the condition of a bearing mounted on a
rotating shaft, with a vibration sensor that monitors the bearing remotely but
proximate to the rotating shaft. The vibration sensor obtains a broadband signal
having frequencies that include the bearing defect peak of the monitored bearing.
The broadband signal is analyzed to identify the presence of the bearing defect
peak. If the bearing defect peak is present, the amplitude of this peak is
quantified to determine whether degradation of the monitored bearing has at
least reached a threshold criteria previously established.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858